Citation Nr: 1106778	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for schizophrenia, 
undifferentiated type, competent.  


REPRESENTATION

Appellant represented by:	K. Lavan, Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  The Veteran 
indicated on his July 2008 substantive appeal that he was 
requesting a Central Office (CO) BVA hearing in Washington, DC.  
A CO BVA hearing was scheduled for February 2011.  The Veteran 
sent a letter, dated December 2010, indicating that he is 
physically unable to travel to Washington, DC for his hearing and 
requesting that he be scheduled for a travel board hearing at his 
local Regional Office instead. A letter submitted by his attorney 
in December 2010 reiterates this request. 

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
travel board hearing before the Board at 
the RO.  He should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, 
with a copy sent to his representative.  If 
he desires to withdraw the hearing, he 
should do so in writing at the RO. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


